Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00316-CV

                                      Sharron BROWN,
                                          Appellant

                                               v.

                      PORTFOLIO RECOVERY ASSOCIATES LLC,
                                    Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV06932
                          Honorable Gloria Saldana, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Portfolio Recovery Associates LLC recover its costs in this appeal
from appellant Sharron Brown.

       SIGNED August 14, 2019.


                                                _________________________________
                                                Beth Watkins, Justice